Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200113850 (Hereafter Gulbins). 
Gulbins teaches methods for the treatment or prophylaxis of viral infection in a subject such as a human, comprising administering a sphingoid compound such as sphingosine and/or active ingredients which increase in vivo concentration of the sphingoid compound, including sphingosine kinase inhibitors (SK1 or SK2) (abstract, [0036], [0096], and [0105]). Gulbins specifically discloses that the inhibitor is a sphingosine kinase 1 (SK1) such as (2R,3S,4E)-N-methyl-5-(4-pentylphenyl)-2-aminopent-4-ene-1,3-diol ([0097] and [0099]), which is the claimed compound: 
    PNG
    media_image1.png
    137
    383
    media_image1.png
    Greyscale
.
Gulbins further teaches that the viral infection and/or viral infectious disease include severe acute respiratory syndrome (SARS) and respiratory virus disease ([0106]) and the viral infection and/or viral infectious disease can be a viral infection and/or viral infectious disease which is/are brought about or caused by enveloped viruses, including Coronaviridae ([0107]).
Thus, the prior art teaches a method of treating viral infection including coronavirus infection, comprising the claimed compound as claimed.  
		As such, the instant claims are anticipated by Gulbins. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200113850 (hereafter, Gulbins) in view of US 8314151 (hereafter, Spiegel, cited in the IDS filed on 3/11/2021) as evidenced by Zhu et al. (N Engl J Med 382 (8): 727-733, February 20, 2020).
Gulbins as applied supra is herein applied for the same teachings in their entirety.  
Gulbins does not specifically teach that the viral infection is a severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection or the human patient has severe Coronaviris disease 2019. Also, Gulbins does not specifically discloses hydrochloride salt of the compound.
Spiegel teaches a sphingosine kinase 1 (SK1) such as (2R,3S,4E)-N-methyl-5-(4-pentylphenyl)-2-aminopent-4-ene-1,3-diol HCl (hydrochloride) salt (col. 36, lines 21-24). Also, Spiegel discloses the compound can be applicable to immunopathology caused by influenza and can be used for treating inflammatory diseases as the results of viral infection (col. 22, lines 31-40).
Zhu et al. teaches that in December 2019, a cluster of patients with pneumonia of unknown cause was linked to a seafood wholesale market in Wuhan, China and a previously unknown beta coronavirus was discovered through the use of unbiased sequencing in samples from patients with pneumonia (abstract). Zhu et al. teaches that the novel coronavirus named 2019-nCov (SARS-Cov-2) is the seventh member of the family of coronaviruses that infect humans (abstract).  Also, Zhu et al. teaches that Coronaviruses are enveloped RNA viruses and can cause severe acute respiratory syndrome (SARS). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SK-1 inhibitor such as (2R,3S,4E)-N-methyl-5-(4-pentylphenyl)-2-aminopent-4-ene-1,3-diol and its hydrochloride salt taught by Gulbins and Spiegel for treating coronavirus infection including SARS-CoV-2 infection or COVID-19   because the SK-1 inhibitor was taught to treat severe acute respiratory syndrome (SARS) and respiratory virus disease caused by viral infection such as coronavirus infection as evidenced by Gulbins.  Since SARS-CoV-2 infection or COVID-19 causes similar inflammatory respiratory symptoms due to coronavirus infection and the SK-1 was taught to be useful for treating SARS caused by viral infection such as coronavirus infection, the skilled artisan would have been motivated to do so on the reasonable expectation that the known antiviral agent of Gulbins and Spiegel would also be useful for the treatment of SARS-CoV-2 infection or COVID-19 in humans, which share the same symptoms caused by coronavirus infection as evidenced by Zhu et al.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611